IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2563 Disciplinary Docket No. 3
                                          :
LANCE TIMOTHY MASON                       :   No. 244 DB 2018
                                          :
                                          :   (Supreme Court of Ohio, Case No. 2019-1680)
                                          :
                                          :   Attorney Registration No. 65881
                                          :
                                          :   (Out of State)




                                         ORDER


PER CURIAM
       AND NOW, this day of 17th November, 2020, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Lance Timothy Mason is disbarred in the Commonwealth of Pennsylvania. He shall

comply with all the provisions of Pa.R.D.E. 217.